NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBRA A. PORTEOUS,                              No.    19-35550

                Plaintiff-Appellant,            D.C. No. 9:18-cv-00125-JCL

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding

                            Submitted March 4, 2021**
                             San Francisco, California

Before: BALDOCK,*** WARDLAW, and BERZON, Circuit Judges.

      Debra Porteous appeals the district court’s order upholding the Social

Security Administration’s denial of disability benefits. We reverse and remand for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Bobby R. Baldock, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
further proceedings.

      1. Substantial evidence supports the ALJ’s conclusion that Porteous does

not suffer from any listed impairment. To meet the listing criteria for arthritis, a

claimant must demonstrate either an “inability to ambulate effectively” or an

“inability to perform fine and gross movements effectively.” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 14.09(A). Although Porteous uses a cane, she does not assert

that she is unable to walk without the use of a device that limits both upper

extremities, as required by the relevant regulations. See id. § 1.00(B)(2)(b)(1).

She also testified that she is able to go up and down at least some of the steps in

her home and to accompany her husband on some errands. Given these activities,

her condition falls outside the regulatory definition of ineffective ambulation. See

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(b)(2).

      Likewise, substantial evidence supports the ALJ’s finding that Porteous’s

upper-extremity limitations do not meet the listing criteria. The inability to

perform fine and gross movements effectively is defined as “an extreme loss of

function of both upper extremities . . . that interferes very seriously with the

individual’s ability to independently initiate, sustain, or complete activities.” Id. §

1.00(B)(2)(c). Porteous testified that she is able to make coffee and simple meals,

care for her personal hygiene, feed her cats, and grip her cane. These activities are

not consistent with the degree of limitation identified in the regulations. See id.


                                           2
The ALJ’s determination that Porteous’s arthritis does not meet the requirements

of a Listed Impairment is therefore supported by substantial evidence.

      2. The ALJ erred in discounting Porteous’s subjective testimony regarding

the severity of her symptoms. In determining a claimant’s residual functional

capacity (RFC), an ALJ must “determine whether the claimant has presented

objective medical evidence of an underlying impairment which could reasonably

be expected to produce the pain or other symptoms alleged.” Trevizo v. Berryhill,

871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison v. Colvin, 759 F.3d 995, 1014

(9th Cir. 2014)). If she has, and there is no evidence of malingering, then the ALJ

may reject a claimant’s subjective testimony regarding her symptoms “only by

offering specific, clear and convincing reasons for doing so.” Id. (quoting

Garrison, 758 F.3d at 1015). As the ALJ found that Porteous’s symptoms could

reasonably arise from her “medically determinable impairments” and there is no

evidence of malingering, Porteous’s subjective testimony may only be properly

discounted for “specific, clear and convincing reasons.” Id.

      The reasons the ALJ pointed to for rejecting Porteous’s subjective testimony

are not clear and convincing. First, the ALJ noted that Porteous “was in no acute

distress” during examinations, despite reporting in her hearing that she experiences

“excruciating pain.” But the record does contain evidence of several instances of

Porteous contacting her doctors in acute pain and notes “intermittent flares” of


                                         3
joint pain. Even assuming that Porteous’s doctors did not observe her in acute

distress during examinations, the lacuna in the medical record does not contradict

her assertion that she experiences episodes of extreme pain. And, where the

underlying impairment could cause the pain reported, an absence of supporting

medical evidence regarding the level of pain experienced, on its own, “cannot form

the sole basis for discounting pain testimony.” Burch v. Barnhart, 400 F.3d 676,

681 (9th Cir. 2005)—some other evidence is called for to support a lack of

credibility finding.

      Here, the ALJ’s other reasons for rejecting Porteous’s testimony also fail.

The ALJ noted as a second reason for discounting Porteous’s testimony that

“throughout the record” Porteous reported “good management of her pain

symptoms.” But multiple doctors noted that Porteous’s pain-management regimen

was either insufficient to manage her chronic pain, or was apparently effective but

caused severe side effects. And Porteous’s more recent medical records note

“poorer” and worsening pain control. The ALJ’s assertion that Porteous’s pain is

well-managed is therefore not supported by substantial evidence and does not

provide a clear and convincing reason for discounting Porteous’s subjective

testimony.

      Third, the ALJ noted that, “inconsistent with her reports of severe pain,”

Porteous failed to provide any documentation of her pain for dates after October


                                         4
2015. Porteous has since supplemented the record with records of worsening pain

management after October 2015 and of “excruciating” pain, as well as with

documentation of her severe anxiety and accompanying panic attacks. We

consider both the record before the ALJ and any additional material submitted to

the Appeals Council to determine whether, “in light of the record as a whole, the

ALJ’s decision was supported by substantial evidence.” Brewes v. Comm'r of Soc.

Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012). In light of the supplemented

record, we hold that the ALJ has not presented clear and convincing reasons for

discounting Porteous’s testimony regarding the severity of her pain symptoms, and

that her determination is therefore not supported by substantial evidence.

      A vocational expert testified that there were no jobs in the national economy

for an individual with Porteous’s work history, age, and educational background,

who would “be off-task 20% of an 8-hour work week.” Porteous testified that she

has “problems sitting for too long” and that she requires frequent breaks. As

neither Porteous’s testimony nor the medical record specifies the frequency and

duration of Porteous’s required breaks, the record is not sufficiently developed for

us to hold that, “taking the claimant’s testimony as true, the ALJ would clearly be

required to award benefits.” Lingenfelter v. Astrue, 504 F.3d 1028, 1041 (9th Cir.

2007). We therefore remand for further proceedings with instructions that the ALJ

credit Porteous’s subjective testimony.


                                          5
      3. The ALJ did not err in relying on the opinion of a single reviewing

physician. The medical record submitted by Porteous does not contain any

medical opinions from treating physicians “reflect[ing] judgments about the nature

and severity of [her] impairment(s), including [her] symptoms, diagnosis and

prognosis, what [she] can still do despite impairment(s), and [her] physical or

mental restrictions.” 20 C.F.R. § 404.1527(a)(1). The ALJ therefore did not err in

failing to incorporate any such opinions into her RFC determination.



      REVERSED and REMANDED.




                                         6